17-3778 (L)
   Reyes Alvarez v. Barr
                                                                         BIA
                                                                 A088 186 365
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 23rd day of December, two thousand twenty.

   PRESENT:
            DEBRA ANN LIVINGSTON,
                 Chief Judge,
            PIERRE N. LEVAL,
            STEVEN J. MENASHI,
                 Circuit Judges.
   _____________________________________

   MARCO ANTONIO REYES ALVAREZ,
            Petitioner,

                     v.                              17-3778 (L),
                                                     18-269 (Con)
                                                     NAC
   WILLIAM P. BARR,
   UNITED STATES ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                    Erin O’Neil-Baker, Esq. Hartford,
                                      CT.

   FOR RESPONDENT:                    Joseph H. Hunt, Assistant Attorney
                                      General; Kohsei Ugumori, Senior
                                      Litigation Counsel; Nehal H.
                               Kamani, Trial Attorney, Office of
                               Immigration Litigation, United
                               States Department of Justice,
                               Washington, DC.

      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

      Petitioner Marco Antonio Reyes Alvarez, a native and

citizen of Ecuador, seeks review of two BIA decisions: an

August 7, 2017 decision denying a stay of removal, and a

January 8, 2018 decision denying his motion to reopen.               In

re Marco Antonio Reyes Alvarez, No. A 088 186 365 (B.I.A. Aug.

7, 2017); In re Marco Antonio Reyes Alvarez, No. A 088 186

365     (B.I.A.   Jan.   8,   2018).     We    assume   the    parties’

familiarity with the underlying facts and procedural history.

      We review the agency’s denial of a motion to reopen for

abuse of discretion.      See Jian Hui Shao v. Mukasey, 546 F.3d

138, 168–69 (2d Cir. 2008).        “An abuse of discretion may be

found    in   those   circumstances    where   the   [BIA’s]   decision

provides no rational explanation, inexplicably departs from

established policies, is devoid of any reasoning, or contains

only summary or conclusory statements; that is to say, where

the [BIA] has acted in an arbitrary or capricious manner.”

                                   2
Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 93 (2d

Cir. 2001) (internal citations omitted).

    An alien seeking to reopen proceedings may file only one

motion to reopen no later than 90 days after the date on which

the final administrative decision was rendered.        8 U.S.C.

§ 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2).           Reyes

Alvarez’s August 2017 motion was untimely because he filed it

approximately seven years after the BIA dismissed his appeal

in May 2010.   However, the time limitation does not apply if

reopening is sought to apply for asylum “based on changed

country conditions arising in the country of nationality or

the country to which removal has been ordered, if such

evidence is material and was not available and would not have

been discovered or presented at the previous proceeding.”

8 U.S.C.    § 1229a(c)(7)(C)(ii);      see      also   8 C.F.R.

§ 1003.2(c)(3)(ii).    Further,   to   obtain   reopening,   “the

movant must . . . establish prima facie eligibility for

asylum, i.e., a realistic chance that he will be able to

establish eligibility.”   Poradisova v. Gonzales, 420 F.3d 70,

78 (2d Cir. 2005) (internal quotation marks omitted); see

also Jian Hui Shao, 546 F.3d at 168.         The agency did not

abuse its discretion when it denied reopening because Reyes

Alvarez did not demonstrate that the police are unable or
                              3
unwilling to control the man he fears in Ecuador, which

precludes him from establishing prima facie eligibility for

relief.

    To be eligible for asylum, an applicant must demonstrate

that he has been persecuted or fears persecution by the

government of a country or by persons or an organization that

the government is unable or unwilling to control.                   See 8

U.S.C.    §   1101(a)(42);     Ivanishvili       v.    U.S.    Dep’t    of

Justice, 433 F.3d 332, 342 (2d Cir. 2006); Rizal v. Gonzales,

442 F.3d 84, 92 (2d Cir. 2006) (“[P]ersecution can certainly

be found when the government, although not itself conducting

the persecution, is unable or unwilling to control it[.]”);

Matter of Acosta, 19 I. & N. Dec. 211, 222 (B.I.A. 1985).

The agency determined that Reyes Alvarez “has not shown that

the government of Ecuador would be unable or unwilling to

protect   him   from    the   individual   who     killed     his   wife’s

relative, especially as that individual was successfully

prosecuted and imprisoned for murder.”

    Reyes     Alvarez   failed   to    challenge      this    dispositive

finding in his brief and has thus waived review of the issue.

See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7

(2d Cir. 2005) (petitioner abandons issues and claims not

raised in his brief); see also INS v. Abudu, 485 U.S. 94,
                                   4
104–05 (1988) (agency may deny an untimely motion to reopen

for   failure   to    demonstrate        materially    changed     country

conditions or prima facie eligibility for the underlying

substantive relief sought).

      Waiver aside, the record supports the agency’s conclusion

as to whether the government could and would be able to

protect Reyes Alvarez.        The man Reyes Alvarez and his family

fear, Rodrigo Loza, was arrested and prosecuted for murdering

Reyes Alvarez’s brother-in-law in 2004; this indicates the

Ecuadorian   police    are    willing     to   investigate   crimes     and

enforce laws.   Reyes Alvarez claims in his affidavit that the

police will not arrest Loza for the more recent threats

against his family, and that the police told his niece Gladys

“that there was nothing to be done to protect her and that

they could only act if [Loza] actually harmed her or her

family members.”      But Gladys, who experienced these alleged

threats   firsthand,    did    not   mention     any   of   this   in   her

affidavit.

      Reyes Alvarez also submitted the 2015 State Department

Human Rights Report for Ecuador and the 2017 State Department

Crime and Safety Report for Ecuador to support his claim, but

those reports contain only generalized accounts of police

corruption, high crime rates, and police ineffectiveness,
                                     5
which, without more, do not demonstrate that the police would

be unable or unwilling to protect Reyes Alvarez.                               See Mu

Xiang Lin v. U.S. Dep’t of Justice, 432 F.3d 156, 160 (2d

Cir.    2005)    (requiring        “particularized           evidence”         beyond

general country conditions to support a claim).                     Further, the

2015    State   Department        report      indicates      that    “[t]he       law

provides    penalties       for    physical        violence,      psychological

violence,    and    sexual    violence”        against      women,       and    while

investigations      could     be    delayed         and     not   many     accused

perpetrators       are    ultimately         sentenced,      “there       were     30

judicial    units    with     82    judges         specialized      in    domestic

violence problems.”

       Accordingly, because the record does not demonstrate that

the police would be unable or unwilling to protect Reyes

Alvarez, the agency did not abuse its discretion in denying

reopening.      See Jian Hui Shao, 546 F.3d at 168–69; Abudu, 485

U.S. 94, 104–05.         This finding is dispositive of all of Reyes

Alvarez’s claims because his failure to meet the burden for

asylum necessarily means that he was unable to meet the higher

likelihood of harm required for withholding and CAT.                              See

Lecaj v. Holder, 616 F.3d 111, 119-20 (2d Cir. 2010).                           Given

the    dispositive       nature     of       the    BIA’s    finding       of     the

Ecuadorian’s government’s ability to protect Reyes Alvarez,
                                         6
we need not address the BIA’s alternative findings as to

changed   country     conditions       and   whether   his   familial

particular   social    group   is      cognizable.     See   INS   v.

Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule courts

and agencies are not required to make findings on issues the

decision of which is unnecessary to the results they reach.”).

    Because the agency properly denied Reyes Alvarez’s motion

to reopen, his lead petition for review concerning the BIA’s

denial of his stay motion is now moot.

    For the foregoing reasons, the consolidated petition for

review challenging the denial of the motion to reopen (17-

3778) is DENIED, and the lead petition for review challenging

the denial of a stay (18-269) is DENIED as moot.         All pending

motions and applications are DENIED and stays VACATED.

                               FOR THE COURT:
                               Catherine O’Hagan Wolfe,
                               Clerk of Court




                                   7